Hubbard, J.
It has been argued in this case, that the St. of 1842, c. 56, did not apply to commitments on execution, and therefore left in full force the provisions of the Rev. Sts. c. 98, on that subject; and consequently that a debtor imprisoned on execution, and intending to take the benefit of the poor debtors’ oath, was compelled to follow the directions of the re vised statutes. It is also argued, that if the case was within the St. of 1842, the notice of the debtor’s intention was not served by the proper officer, and that the proceedings, therefore, do not affect the plaintiffs.
These questions were considered by this court in the late case of Jenkins v. Newell, 9 Met. 303; and it was there settled, that the St. of 1842, c. 56, was additional and remedial, and was intended to include within it, as well the cases oí persons arrested on execution as on mesne process. And it was also held, that in case of an arrest and commitment on execution, the jailer was the proper officer to whom the debtor was to give notice of his intention to take the oath *77as being the officer holding him in custody, within the meaning of the statutes, notwithstanding a bond had been given for the liberty of ;he prison nits; and that the statute was intended also to short ;n the time of notice, in both cases, from thirty days, to the time prescribed to be given for taking depositions.
A third point has also been raised, viz. that the notice was not served on the creditors, nor on any attorney or agent of theirs; that the statute required it should be served on the person who is the agent or attorney, and not one who was the attorney; for non constat that the former attorney remains such. And sundry authorities have been cited to show the extent of an attorney’s powers after judgment rendered, which are summed up in 2 Greenl. on Ev. § 141. But in the construction we give to the statutes, we think it unnecessary to consider how far, at common law, the objection, as presented, would avail the plaintiffs. The Rev. Sts. c. 98, § 3, provide that the citation, issued in behalf of a person, committed on execution, shall be served on the creditor, by reading it to him, or by leaving a copy at his last and usual place of abode, if he is alive and within the State; otherwise, that It shall be served in like manner on the person who was his attorney in the suit; and if there is no such attorney within the State, that the copy shall be left with the clerk of the court, &c. The St. of 1842, c. 56, § 1, in respect to persons arrested on execution, provided that the justice should “ give notice thereof to the plaintiff, or his agent or attorney, in manner and on the terms provided in the 16th, 17th, 18th and 19th sections of the 94th chapter of the revised statutes, for notifying parties in taking depositions.” The provisions of c. 98, §. 3, were not, we think, intended to be repealed by § 1 of St. 1842, c. 56; and as the two statutes relate to the same subject matter, they are to be construed together. But if those provisions are affected by that statute, it is by reference to c. 94, $ 10, making a service on the attorney of the same effect with a service on the creditor. Whether this is so or not, it is unimportant now to determine ; as the judgment creditors, in the present *78case, were a corporation in another State, and the service therefore, on the attorney of record was within the letter oi either statute, as well as within their spirit. We are satisfied, therefore, that the service is free from any legal objection.
It is further urged against the regularity of the proceedings in this case, that the time given, between the service of the notice and the hearing, was insufficient; that, in the calculation, the day on which the notice was given should have been excluded, or, if not, still that twenty four hours’ notice is required, and not less than one day for travel, and therefore the notice should have been at least to May 10th at 11 o’clock, to comply with the law. This objection is predicated upon the Rev. Sts. c. 94, § 18, which are as follows: “The nctice shall be served, by delivering an attested copy thereof to the person to be notified, or by leaving such copy at his place of abode, allowing, in all cases, not less than twenty four hours after such notice, before the time appointed for taking the deposition, and also allowing time for his travel to the place appointed, after being notified, not less than at the rate of one day, Lord’s days excluded, for every twenty miles travel.” The object of the statute is very clear. The person notified shall have not less than twenty four hours’ notice before the time required for his attendance ; and if he has to travel to the place of.attendance, he shall have sufficient time for that purpose, not less than at the rate of one day for every twenty miles’ travel. The time and distance are measured by hours, and therefore fractions of a day may be computed, both as to notice and the time necessary to reach the place of appointment. In the case at bar, the notice was served on the 8th of May, at 11 o’clock, and the time appointed for the hearing was 3 o’clock, P. M. on the next day. The law requires no exclusion of a day, in prescribing the notice, but requires merely a specific number of hours. Here more -time than twenty four hours was given ; the distance was half a mile, which, at the rate of twenty miles’ travel to the day, wopld not require more than half an hour’s additional notice ; and consequently the time allowed for travel, as well as for notice, *79was within the provision of the statute, giving it á strict construction.
But whether such a rigid construction as to time, wheio the party lives but a short distance, and the magistrates allow an hour before proceeding to hear the case, is to be given to the statute, it is not now necessary to determine.

Plaintiffs nonsuit.